*757MEMORANDUM *
Naveed Amjad (“Amjad”), a native of Pakistan, petitions for review of the decision of the Board of Immigration Appeals (“BIA”) denying his motion to reopen his deportation proceedings. Amjad sought reopening in order to apply for an adjustment of status to lawful permanent resident on the basis of his marriage to a United States citizen. The BIA denied his motion in part because Amjad failed to attach the adjustment of status application, as was required under the regulations. 8 C.F.R. § 3.2.(c). We affirm the BIA’s decision on that ground. Accordingly, we deny Amjad’s petition for review.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.